Citation Nr: 1544004	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-08 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral inguinal hernia prior to July 29, 2014.

2.  Entitlement to a rating in excess of 40 percent for bilateral inguinal hernia from July 29, 2014.

3.  Entitlement to a rating in excess of 40 percent for spondylolisthesis.

4.  Entitlement to a rating in excess of 10 percent for left and right lower extremity radiculopathy, sciatic nerve.

5.  Entitlement to a rating in excess of 10 percent for left and right lower extremity radiculopathy, femoral nerve.


REPRESENTATION

Appellant represented by:	Scott Schermerhorn, Attorney


ATTORNEY FOR THE BOARD

David Nelson, Attorney


INTRODUCTION

The Veteran had active service from May 1981 to November 1983.

This case comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran's attorney presented argument and clarified the issues on appeal before the undersigned in July 2015 via video conference hearing in St. Paul, Minnesota.  The Veteran was unable to attend the July 2015 hearing and has indicated that he did not want another hearing to be rescheduled.


FINDINGS OF FACT

1.  At the July 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested, through his representative, withdrawal of appeal of the issues of entitlement to a rating in excess of 40 percent for bilateral inguinal hernia from July 29, 2014, entitlement to a rating in excess of 40 percent for spondylolisthesis, entitlement to a rating in excess of 10 percent for left and right lower extremity radiculopathy, sciatic nerve, and entitlement to a rating in excess of 10 percent for left and right lower extremity radiculopathy, femoral nerve.

2.  Prior to May 1, 2014, the Veteran's bilateral hernia caused pain and involved a small (versus large), postoperative, recurrent hernia that was well-supported by a truss.

3.  From May 1, 2014 the Veteran's bilateral hernia caused pain and involved a small (versus large), postoperative, recurrent hernia that was not well-supported by a truss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for the issues of entitlement to a rating in excess of 40 percent for bilateral inguinal hernia from July 29, 2014, entitlement to a rating in excess of 40 percent for spondylolisthesis, entitlement to a rating in excess of 10 percent for left and right lower extremity radiculopathy, sciatic nerve, and entitlement to a rating in excess of 10 percent for left and right lower extremity radiculopathy, femoral nerve, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a rating in excess of 10 percent for bilateral inguinal hernia prior to May 1, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7338 (2015).

3.  The criteria for a rating of 40 percent for bilateral inguinal hernia from May 1, 2014, through July 28, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7338 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran indicated, through his representative, at the July 2015 Board hearing a desire to withdraw the issues of entitlement to a rating in excess of 40 percent for bilateral inguinal hernia from July 29, 2014, entitlement to a rating in excess of 40 percent for spondylolisthesis, entitlement to a rating in excess of 10 percent for left and right lower extremity radiculopathy, sciatic nerve, and entitlement to a rating in excess of 10 percent for left and right lower extremity radiculopathy.  Therefore, there remain no allegations of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.

II.  Rating in excess of 10 percent for bilateral inguinal hernia prior to July 29, 2014.

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in December 2009, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disability and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The Veteran has received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone adequate VA examinations that have addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations in this appeal has been met.

During the July 2015 Board hearing, in order to assist the Veteran, the undersigned asked the Veteran's representative questions in an effort to clarify the issues on appeal.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Analysis

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran seeks a rating in excess of 10 percent for bilateral inguinal hernia prior to July 29, 2014.

The Veteran's bilateral inguinal hernia disability is rated under Diagnostic Code 7338.  Under Diagnostic Code 7338, a postoperative recurrent inguinal hernia, readily reducible and well-supported by a truss or belt, is rated as 10-percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well-supported by a truss, or not readily reducible, is rated as 30-percent disabling.  A large inguinal hernia, postoperative, recurrent, not well-supported under ordinary conditions and not readily reducible, when considered inoperable, is rated as 60-percent disabling.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable. 
At a January 2010 VA digestive conditions examination, the Veteran indicated that his hernias were out at times and he had discomfort and frequent bowel movements.  Physical examination revealed a protruding hernia measuring 2 centimeters.  The hernia was reducible and operable.  The examiner further indicated that the hernia was recurrent and there was no belt or truss indicated.
A December 2010 VA treatment record noted that the Veteran had slight tenderness in the right inguinal region.  It appeared that there was some "recurrence" of the hernia.  
VA treatment records dated in October and November 2013 reveal that the Veteran complained of pain in the hernia area upon exertion.  Prominence in the inguinal area was noted in October 2013, and no appreciable hernia was noted in November 2013.
At a July 29, 2014, VA examination the Veteran indicated that he had refused further surgical procedures for his hernia due to poor results from prior operations.  He indicated that his hernias were out "all of the time" and that he had discomfort and frequent bowel movements.  The Veteran stated that he could reduce both hernias on his own.  The examiner noted that the Veteran's hernias were recurrent and operable and remediable.  The Veteran's hernias were not well-supported by a truss or belt.  A small left and right hernia were noted.
The Board notes that prior to July 29, 2014, the Veteran's hernia was not inoperable, irremediable, or not well-supported by a truss.  However, the Board notes the credible testimony from the Veteran's attorney, indicating that the Veteran had not received notice of the VA examination scheduled for May 1, 2014.  As such, and based on the comments in the July 2014 VA examination, the Board finds that the criteria for the 30 percent (40 percent with the bilateral factor) rating were satisfied as of May 1, 2014.  As factors such as a large hernia have not been shown, a rating of 60 percent for bilateral hernia is not warranted during the time period on appeal.
In adjudicating the claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board notes that the Veteran is competent to give evidence about what he observes or experiences concerning the Veteran's hernia disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's hernia disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether increased ratings are warranted.
The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.
As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or to contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id at 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id.

The evidence of record does not reveal that the Veteran's disability on appeal and additional service-connected disabilities are so unusual or exceptional in nature as to render his schedular rating inadequate.  The service-connected hernia disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational and social impairment caused by the hernia disability.  In addition, the Veteran's hernia symptoms (pain, the wearing of a truss or belt) are specifically enumerated under the applicable Diagnostic Codes. Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for bilateral inguinal hernia prior to May 1, 2014, is denied.

A rating of 40 percent for bilateral inguinal hernia from May 1, 2014, through July 28, 2014, is granted, subject to the applicable law governing the award of monetary benefits.

The issue of entitlement to a rating in excess of 40 percent for bilateral inguinal hernia from July 29, 2014, is dismissed.

The issue of entitlement to a rating in excess of 40 percent for spondylolisthesis is dismissed.

The issue of entitlement to a rating in excess of 10 percent for left and right lower extremity radiculopathy, sciatic nerve is dismissed.

The issue of entitlement to a rating in excess of 10 percent for left and right lower extremity radiculopathy, femoral nerve is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


